CLEMENS, Senior Judge.
Husband’s judgment creditor attempted to attach sale proceeds of land jointly owned by husband-debtor and his wife. On husband’s motion the court dissolved the attachment. Plaintiff-creditor appeals; we affirm.
In Flesher v. Carter, 467 S.W.2d 276[1] (Mo.App.1971) we held: “It is clear that if a valid tenancy by the entireties existed the funds would not be subject to garnishment and execution to satisfy a judgment against the wife alone.” See also Thummel v. Thummel, 609 S.W.2d 175[4] (Mo.App.1980).
Considering each point raised we find the trial court’s judgment is supported by the evidence; further the court did not err in declaring or applying the law. An extended opinion would have no value as precedent. Rule 84.16(b).
Affirmed.
REINHARD, P. J., and SNYDER and CRIST, JJ., concur.